Citation Nr: 1221376	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  03-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for optic retinopathy of the right eye for the period from September 1, 2002 until November 7, 2011, and higher than 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the left knee for the period from September 1, 2002 until August 4, 2010 and higher than 10 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for laxity of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral patellofemoral syndrome and optic neuropathy of the right eye and assigned each disability a zero percent (noncompensable) disability rating as of September 1, 2002.  A subsequent rating decision in May 2011 granted a 10 percent rating for patellofemoral syndrome of the left knee and a separate 10 percent disability rating for left knee laxity, with an effective date of August 4, 2010 for both grants.  Both ratings stem from the original appeal and are presently on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Another rating decision in January 2012 granted an increased disability rating of 10 percent for optic neuropathy of the right eye, with an effective date of November 7, 2011.  Id.  Again, both rating periods are presently on appeal.

This case was previously before the Board in August 2007 and again in July 2010, when it was remanded for further development, to include providing additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to higher left knee disability ratings are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The eye claim is addressed in both sections of the decision, for reasons described below.



FINDING OF FACT

Throughout the entire appeals period, the Veteran's optic retinopathy of the right eye has been manifested at least by active pathology with a slightly constricted field of vision, with a remaining visual field of 420 and average contraction of 52 degrees. 


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for active pathology of optic retinopathy of the right eye for the entire period from September 1, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1 (2011); 38 C.F.R. §§ 4.75, 4.76a, 4.77, 4.78, 4.84a, Diagnostic Codes 6026, 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was provided with appropriate notice both before and after the initial adjudication, in July 2002, November 2002, and August 2007, as well as additional notice on remand in July 2010.  The 2004 Statement of the Case provided information regarding how disability ratings and effective dates are determined and the specific information regarding the rating criteria for eye disabilities.  In addition, corrective action was taken after the provision of this additional notice, with multiple readjudications via Supplemental Statements of the Case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained and associated with the claims file, as have pertinent post-service VA treatment records.  The Veteran was afforded VA optometric examinations with regard to his eye disability claim in June 2010 and November 2011.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and an informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes fully adequate competent evidence to allow the Board to determine the limited grant made in this case, and no further action is necessary on this particular question.  The Board also notes that the Veteran was to be afforded a VA examination in June 2004, but this examination was cancelled.  See generally 38 C.F.R. § 3.159(c)(4).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Principles of Evaluative Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged ratings for the Veteran's right eye disability were assigned.  After reviewing the evidence, the Board finds that the Veteran's disability picture has been consistent throughout and a single disability rating for the entire appeals period is appropriate, as explained more fully below.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Evaluating Disabilities of the Eye

During the pendency of the appeal, the criteria for rating eye disabilities changed.  Nevertheless, as the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

Chronic diseases of the eye are rated under Diagnostic Codes 6000 through 6009, based on for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009. 

Ratings for impairment of visual acuity, as previously mentioned, are found in Diagnostic Codes 6061 through 6079, which provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 6079, Table V. 

Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.  Loss of vision is rated pursuant to Diagnostic Codes 6061-6079.  38 C.F.R. § 4.84a.  A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2008).  

Where only one eye is service-connected, as here, the visual acuity in the nonservice-connected eye is considered normal (20/40 or better), unless there is blindness in that eye.  Villano v. Brown, 10 Vet. App. 248 (1997); see also 1160(a)(1); 38 C.F.R. §§ 3.383, 4.14, 4.78 (2008).  The Veteran's left eye is not service connected, and he is not blind in that eye; therefore his left eye is considered normal for rating purposes.

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  Diagnostic Codes 6078, 6079. 

A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  Diagnostic Codes 6077, 6078. 

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  A disability rating in excess of 10 percent under Diagnostic Code 6080 requires (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally. 

Regarding the determination of field loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Facts and Analysis

On August 2002 VA examination, the Veteran reported that his vision was slightly darker in his right eye and his peripheral vision was slightly more constricted in that eye since a bout of sinusitis in 2001, which worsened after a car accident with airbag deployment.  He had been evaluated at that time with a visual field test that was read as normal.  Physical examination showed his best-corrected visual acuity to be 20/20 in both eyes for both distance and near vision.  The remainder of the eye examination was normal.  The examiner noted that the Veteran's description was suggestive of mild optic neuropathy in the right eye, possibly related to trauma from sinusitis or an automobile accident in August 2001.  The examiner noted that testing for neuropathy was complicated by the Veteran's congenital color blindness, because color vision is a subtle reflection of optic nerve function.  A Goldmann visual field test showed a slight constriction in the right compared to the left eye.  

In a written statement submitted in July 2010, the Veteran reported that he continued to have a reduced field of vision in his right eye which increased in severity during monthly pain flare-ups of his maxillary sinusitis just below his right eye.  He said that this reduced field of vision plus the "tinted" view from his right eye had gradually increased in severity over the years.

On September 2010 VA examination, the Veteran reported that his vision in his right eye was a little cloudy, as if he were looking through a veil.  On physical examination, his uncorrected distance vision was 20/200 in his right eye and 20/400 in his left eye; near vision was 20/20 in both eyes.  While there was a minimal constriction in the peripheral vision of the right visual field as compared to the left, the optometric examination was otherwise normal; no specific field vision findings were listed, however.  In an addendum to the report in June 2011, the examiner offered the opinion that the Veteran "has no substantial optic neuropathy" in his right eye.

In November 2011, the Veteran's treating optometrist completed a Disability Benefits Questionnaire regarding the Veteran's right eye disability.  The Veteran reported gradual worsening of his visual field loss over time, as well as congenital color blindness.  Uncorrected distance vision was noted to be 20/200 for the right eye and 10/200 for the left eye, with uncorrected near vision and corrected distance and near vision of 20/40 or better for both eyes.  Physical examination was normal for both eyes, with the exception of a very mild contraction of the visual field by approximately 10 degrees in all directions in the right eye due to traumatic optic neuropathy.  Contraction of the right visual field was specifically recorded as follows: temporal, 75 degrees out of 85; down temporal, 75 out of 85; down, 55 out of 65; down nasal, 40 out of 50; nasal, 50 out of 60; up nasal, 45 out of 55; up, 35 out of 45; and up temporal, 45 out of 55.  Total remaining visual field for the right eye was 420, with an average contraction computed as 52 degrees.  

Based on the evidence set forth above, the Board finds that a compensable (10 percent) disability rating is warranted as of the date of claim.  The Veteran's disability picture is consistent throughout the appeals period, and shows active pathology with a description by the Veteran of slightly constricted visual field in the right eye.  The medical providers who have evaluated the Veteran have concurred in that description, describing the constriction of vision as minimal with no substantial optic neuropathy.  As the disability picture does not appear to have changed since the date of claim, the 10 percent disability rating currently assigned is appropriate for the entire appeals period.  In this regard, the Board is cognizant of the absence of specific visual field results listed prior to the most recent VA examination.  This absence should not be held against the Veteran in the adjudication of this claim.

For reasons described below, the Board will not address the matter of whether an initial evaluation in excess of 10 percent is warranted for any period of this appeal in the present decision, as additional development is warranted.  Questions concerning the application of 38 C.F.R. § 3.321(b)(1) and whether a claim for a total disability rating has been raised will also be deferred pending the noted development.  


ORDER

An initial disability evaluation of 10 percent for optic retinopathy of the right eye with active pathology is granted for the period from September 1, 2002 until November 7, 2011, subject to the laws and regulations governing the payment of monetary benefits; this 10 percent evaluation is thus assigned for the entire pendency of this appeal, with the question of whether an even higher evaluation is warranted deferred pending remand. 


REMAND

The Board regrets the additional delay in this case.  However, additional development is indicated on account of new evidence contained in the Virtual VA system.  

The record indicates that the Veteran has received additional VA treatment for his left knee disabilities since the most recent VA examination in August 2010.  Records of this treatment were obtained by the RO via Virtual VA prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 19.37.
 
Additionally, a December 2011 VA treatment record indicates that Veteran has been treated annually by a private ophthalmologist.  Records of such private treatment are not contained in the claims file and must be requested on remand.  The Board does not find such records to be necessary to determine the propriety of the assignment of an initial 10 percent evaluation as of November 7, 2011, analyzed above, but they are necessary to determine whether an even higher evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide a signed release form so that records of private ophthalmologic treatment can be obtained.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

2.  The RO/AMC must then readjudicate the claims of entitlement to an initial evaluation in excess of 10 percent for optic retinopathy of the right eye with active pathology; entitlement to an initial compensable disability rating for patellofemoral syndrome of the left knee for the period from September 1, 2002 until August 4, 2010 and higher than 10 percent thereafter; and entitlement to an initial disability rating in excess of 10 percent for laxity of the left knee, considering all evidence of record, to specifically include the records of VA treatment and physical therapy since the August 2010 VA examination.  If the decision remains less than fully favorable to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


